Community system against illegal, unreported and unregulated fishing (debate)
The next item is the report by Marie-Hélène Aubert, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing - C6-0454/2007 -.
Member of the Commission. - Madam President, first of all allow me to thank the rapporteur for her work on this report. I am pleased to note the strong support of the Committee on Fisheries on this important proposal to prevent, deter and eliminate IUU fishing.
As you know, IUU fishing constitutes a major threat to the sustainability of fish stocks and marine biodiversity, which undermines the very essence of the Common Fisheries Policy. I do not believe that it is necessary to expand any further on the disastrous global environmental and economic consequences of IUU fishing, as you are well aware of that. However, it is important to bear in mind that IUU fishing is a worldwide phenomenon, affecting in particular developing countries. This is why the proposal is a non-discriminatory instrument, applying to all Community trade of fishery products deriving from IUU fishing, in all waters, and to all Community nationals engaging in or supporting IUU fishing activities conducted under any flag.
International cooperation is the key to the efficient elimination of IUU fishing. This is why the Commission has already commenced bilateral contacts with third countries. The Commission has also defined a working programme, in close cooperation with the Development DG and EuropeAid, to support developing countries, in order to assist them with a smooth and successful implementation of the regulation, in particular with regard to the catch certification scheme. This working programme includes seminars and workshops in a large number of third countries.
The Commission can agree with nearly all amendments proposed, which are either covered by the proposal or which are incorporated in the Presidency compromise text.
I am extremely happy that the report supports, in particular, the implementation of the regulation to all vessels, its catch certification scheme and the harmonisation of sanctions.
The inclusion of Community vessels is an important feature which will ensure non-discrimination and consistency with WTO rules. It is also important that the Community demonstrates its seriousness in fighting IUU fishing activities, by including all vessels infringing conservation and management rules.
The catch certification scheme is the instrument which will ensure the control of traceability of fishery products. Inspired by current practices in Regional Fisheries Management Organisations and customs regulations, it must apply to all fishery products, including processed products, in order to be efficient. Aquaculture products and products with marginal Community trade will, however, be excluded from its scope. We can do this during final negotiations in Council.
Harmonised sanctions will strengthen the ability of Member States to take measures to prevent IUU activities and to ensure that any economic advantage will be more than offset by the fines imposed. The Commission strongly believes that a system of dissuasive, proportionate and harmonised sanctions and accompanying measures is the key to compliance with the regulation.
I would once again like to thank Mrs Aubert for the report and the committee for its attention on this very important issue. This report is a significant contribution to a truly efficient fight against IUU fishing.
Madam President, the events unfolding this very day in Brussels show us to what extent the future of European fisheries is under threat if the European Union is incapable of implementing the sustainable management of fish stocks and root-and-branch reform of its existing policies. The fight against IUU fishing is a major element of this more demanding and coherent policy. However, the globalisation of trade, the free movement of capital, and advances in transport and communication have all led to a significant increase in illegal fishing over recent years.
Today the situation is no longer tenable. European fishermen, like all stakeholders, including NGOs, are unanimously calling for this phenomenon - which hastens the destruction of resources and results in unfair competition for those who play by the rules - to be tackled more effectively. However, that is not to say that Member States have not been able to monitor and sanction illegal practices, as they should have done. In this respect, the report of the Court of Auditors published a few months ago is damning.
This is why the European Commission's ambitious proposal announced last October was particularly well received by the Committee on Fisheries, which had already adopted, by an overwhelming majority, an own-initiative report on the EU's February 2007 action plan to combat IUU fishing. In fact, we are delighted that the Commission's legislative proposal incorporates most of our recommendations. These include the publication of an IUU vessels list; reinforced port state controls; compulsory catch certificates for the flag state and therefore the refusal to import fisheries products obtained from IUU fishing into the EU; reinforced and harmonised sanctions, and a Community alert system. Therefore, there is not much missing from the Commission's proposal.
However, as you know, three points have been the subject of a heated debate within the Council, particularly concerning the scope of the regulation. For my part, I am delighted that we have finally managed to secure the scope that you have proposed, which extends to both Community and third-country vessels. The catch certificate has also been considered too cumbersome or complex, and the level and nature of the sanctions have also been fiercely debated.
These issues were also raised within our committee. However, our amendments have, I think, finally helped to clarify the text while preserving the ambition and major goals of the new regulation. The report was adopted by unanimous vote and I would like to thank my colleagues for their support, which helped to secure this outcome. With a sector in crisis, the European Parliament wants to send out a very strong signal today, aimed particularly at the Council, which has been too slow to shoulder its responsibilities in this area.
Commissioner, the fight against IUU fishing is still only part of the wider policy including the Control Regulation and that of serious offences. This divide has not helped to clarify the proceedings, to say the least. We are still waiting for clarification from you on how these three new regulations are to be structured. Similarly, concerns over the complexity of the catch certificate are just an excuse to dilute or postpone the text. We need universally comprehensible procedures which can be operated by a sufficient number of reliable, efficient and competent staff, and are accessible to developing countries, who in any case are the main victims of IUU fishing. On this too we expect clarification and a commitment from you.
Finally, we are counting, Commissioner, on your resolve - which we know is considerable - to put a swift end to illegal fishing, which affects bluefin tuna and cod most of all, highly prized species which are heavily overfished at present. This at least would give a concrete response to the serious problems currently faced by the fishing industry. There is still a great deal of work to be done, as you know, to ensure a sustainable future for European fisheries. However, an important step will be taken in the coming weeks, and I am as pleased about this as you are.
Madam President, Commissioner, ladies and gentlemen, this debate is taking place during the most serious crisis in the Community fisheries sector that we have ever known.
There are various reasons why costs are not being covered in the sector and why it is currently not profitable to go out fishing. Fish imports and the entry of illegal, unreported and unregulated (IUU) fishing into the European Union are among those reasons. We therefore support the proposal and the report, but they are not sufficient.
I would like to take this opportunity to speak out in the European Parliament to ask the Commission and the Council to do something urgently, and not to allow this sector to die, as if it continues as it is now, it is going to collapse.
I ask the Commissioner and the Council to prepare and adopt a joint urgent emergency plan that also includes medium and long-term measures. France is leading this battle, and the imminent French Presidency is a golden opportunity to make it happen.
The Commission needs to exercise its right of initiative more actively - with aid, compensation, restructuring, innovations - in order to mitigate the costs that the sector is suffering from and curb unfair competition in imports. Time is running out.
We wanted the Committee on International Trade to be part of this debate, because there is little point in banning IUU fishing if the European Union then opens its markets to it.
Is it too much to ask for only legal fish to be sold in the European Union?
We need more controls, more traceability and more and better labelling, in short more guarantees of what is entering the European Union. This needs to be done not only by the European Union but globally, through multilateral and bilateral channels.
Partnership agreements should also be a tool for achieving this, with the corresponding technical assistance and training, in order to create not new barriers to trade, but rather measures that are effective for all the parties involved.
On this rests the future of a whole economic sector, which in the European Union is very concentrated in regions that are highly dependent on it, and therefore it has huge social repercussions.
On this also rests the sustainability of fisheries resources, which are a prime source of healthy food, at a time when there is a food crisis.
Madam President, Commissioners, ladies and gentlemen, let me thank Mrs Aubert for her report.
Illegal, unreported and unregulated fishing is one of the main problems in the sector, for, most importantly, it greatly damages the environment, and this is a major problem for the planet. It distorts competition. Those who carry out illegal, unreported and unregulated fishing are in a more advantageous position than legal fishing operators, whom it is our duty to protect. Unreported fishing means a loss of revenue for the state.
One of the measures set out in the proposal for a regulation that we are voting on is the creation of a scheme of port state control that would prohibit access by third country vessels involved in illegal fishing activities. The proposal provides for a ban on the importation of fish from illegal fishing; the creation of a list of vessels that are involved in illegal and unreported fishing; the development of a Community Alert System when there is a suspicion that fish from illegal fishing have been detected; and a prohibition on importing fish from countries that have been identified as not cooperating with the EU scheme.
There are some controversial points in the regulation, such as its scope of application. Some Member States are calling for it to be limited to the fisheries responsibilities of Community vessels outside Community waters, since there are already plenty of provisions to control fishing within Community waters. In addition, the revision of the basic regulation on the control of fishing is expected by the end of 2008. I believe that there will be duplication between the two regulations and that they will not facilitate the process of simplifying the common fisheries policy.
In conclusion, let me say that this is indeed a serious subject and we should treat it as such. We must tackle it with discipline and determination, and always in cooperation with the fishermen, whose opinions and cooperation we crave.
In any event, we support Mrs Aubert's report and thank her for her work.
on behalf of the PSE Group. - (PT) Madam President, Commissioner, ladies and gentlemen, the Aubert report on illegal fishing was unanimously adopted in the Committee on Fisheries, as the rapporteur, whom I congratulate, has already mentioned. This alone probably sheds more light on the subject than anything I can say at this juncture.
However, one can never repeat enough that illegal fishing is a crime against nature and against the economy, one that unfortunately often goes unpunished and against which we have to act with determination and courage. I therefore would like to thank Commissioner Borg and the Commission for the timely way in which they reacted to the concerns voiced by Parliament in February 2007, putting forward a proposal for a regulation that exceeded all expectations and that rightly deserves our applause.
Nevertheless, however improved the regulatory framework may be, without the Member States' commitment and sufficient human resources and materials being made available, success will not come easily in a battle where progress is hampered by extremely difficult conditions. This is why we need to get the Member States on board too.
In any event, with this report and the subsequent regulation, the European Union is taking a very important step and sets an example that ennobles us and fills us with pride. I am sure that the Commission will continue to welcome Parliament's contributions with a view to improving its proposal still further.
Madam President, Commissioner, I apologise if I am now breaking with protocol, but I cannot pass up this opportunity to make a passionate plea. The fisheries sector is going through very difficult times due to fuel price increases. Everyone is suffering at the moment, but the most vulnerable especially so.
I know that several Member States, including my own country, Portugal, intend to ask you, or have already done so, for your support to find solutions within the European framework, namely by using the European Fisheries Fund flexibly to adopt measures that may attenuate the social effects of the current crisis. I know that it is not needed, but let me appeal for your solidarity and the spirit of openness that you have always shown towards the sector's problems, to help find a satisfactory solution as quickly as possible.
on behalf of the ALDE Group. - Madam President, the ALDE Group wishes to express its full support for Mrs Aubert's excellent report. The amendments it proposes clarify and, in some cases, develop various aspects of the Commission's proposal, including some useful additions on force majeure subsidies and sanctions.
The emphasis placed on the need for non-discrimination in application of the regulation too is particularly welcome, for there is no doubt that IUU fishing is something that needs to be tackled on a global basis and the EU measures are an important step in that direction.
Last week I was fortunate to be on a delegation from the Committee on Fisheries to Norway. We were told that in the last three years, and particularly since the introduction of a port state control scheme for the North East Atlantic Fisheries Commission in May 2007, there has been a huge reduction in IUU fishing in the area. That scheme covers all EU Member States, as well as Norway, Iceland, the Faroe Islands and Russia. Indeed, Norway's Minister for Fisheries and Coastal Affairs spoke highly of the EU's cooperation in this regard.
But there is agreement too that localised measures can have the effect of displacing the problem rather than resolving it. That is why it is especially good to see Amendments 5, 6 and 54, which seek to do more to minimise any negative impacts on developing countries. I would add, too, that I believe we have a special responsibility to assist in the improvement of inspection and control systems in developing countries and to do so not only in the cases of those countries with which we have fisheries partnership agreements.
Further, I hope that the Commission, Parliament and the Council alike will be active in promoting the adoption of a binding convention on port state control at United Nations level. Preparation has already begun in the FAO and, with the right will, could be adopted in March 2009.
on behalf of the Verts/ALE Group. - Madam President, I should like to thank my group colleague, Marie-Hélène Aubert for the amount of work she has put in successfully to this report.
It is obviously in the interests of all fishing nations and fishing communities to eliminate illegal fisheries. After all, it is the fishing communities themselves who will benefit from the successful conservation of the resource. International cooperation is essential in successfully eliminating illegal fishing by the pirates and organised criminals worldwide who operate in the field.
Within the common fisheries policy too much attention has been paid to the recent report of the Court of Auditors on control and enforcement. That report was based on data supposedly gathered from the six most important fishing Member States. However, that data that the Member States listed included the UK (England and Wales). Scotland has some 70% of the UK's fisheries and was not included in that data. I would just like to make the point that there are distinct and separate quota and management and enforcement organisations within Scotland.
We have made some progress in my fishing nation too in recent years on improving controls. We have the registration of buyers and sellers and we have designated ports of landing. Good enforcement is, of course, important, but equally important is a sensible management regime which provides incentives to conserve by guaranteeing that Scotland's fishermen, for example, are guaranteed to benefit in the long term from the conservation measures that they have to apply from time to time. The CFP has simply not provided that kind of guarantee.
I was glad to hear you, Commissioner Borg, say recently that you favour root-and-branch reform of the CFP. I agree. I say: let us return day-to-day management and control of the resource to the fishing nations themselves, who have fishing entitlements in logical fishing areas such as the North Sea, and let us abandon the unworkable notion that we can have equal access to waters and resources.
Notwithstanding some aspects on which we have reservations, we welcome the initiative to prevent, deter and eliminate illegal, unreported and unregulated fishing and we agree with the general thrust of the report.
Among other points, we stress the importance of the rules outlined in this initiative being applied to all vessels, whether from EU countries or from third countries. However, we would like to point out that making these proposals tally with a review of Community rules on control in the future must safeguard the competences of the Member States, namely in terms of procedures and carrying out inspections. Furthermore, we also believe that the whole gamut of questions regarding sanctions falls within the competence of each Member State.
Lastly, I should just like to emphasise that if the Commission could be as quick to respond to the sector's just claims as it has been with this initiative, then the sector would not be faced with the constant worsening of its socio-economic situation.
on behalf of the IND/DEM Group. - (SV) Madam President, the Regulation being discussed today is both wide-ranging and complex, and I just want to emphasise a few points.
Firstly, the proposal that fishermen caught fishing illegally should repay the subsidies they have received from the EU is a very good one. We cannot allow a situation in which taxpayers are forced to subsidise criminal activity. On the other hand, illegal fishing is carried on by all types of boats. The proposal should therefore cover all vessels, both EU vessels and third-country vessels.
Secondly, the proposed catch certificate is positive. The certification process has a key role to play in combating illegal fishing. However, I have more misgivings about common maximum fines. The Member States should be allowed to act on their own responsibility by imposing deterrent charges.
Finally, I think that the common European fisheries policy has proved to be a failure and must be reformed. In order really to combat illegal fishing we need to cooperate internationally, both with regional fishing organisations and with other international bodies.
Madam President, illegal, unreported and unregulated fishing is indeed something to be stamped out. There is much, therefore, in this report with which I agree, but I do have to reject its attack on subsidiarity by demanding that the EU should be setting the criminal sanctions and the establishment of an EU core of inspectors. Likewise, I oppose the unnecessary additional bureaucracy of applying the regulation to EU-flagged vessels, because these are already subject to the stiff provisions of the common fisheries policy.
We do not need more regulation on our own fishermen to deal with third countries which continue with their rogue activities. Having seen in recent months some punitive fines on local fishermen in the United Kingdom, I for one reject the suggestion that we need more and stiffer regulations and penalties on our own fleets.
(ES) Madam President, I would like to thank Mrs Aubert for her report. I think that it clearly expresses Parliament's political will to support whatever actions are necessary to eradicate illegal fishing in all contexts, and, starting with the context that affects us, to close the Community to imports of and trade in illegal fisheries products.
We cannot, however, get around the responsibility that falls to the port State and the Commission itself under this proposal. We are talking about a regulation that is very ambitious in its wording, which will compel the Member States to be extremely vigilant and not to spare any material or human resources - one of the weak points of the whole control policy - to turn words into deeds. Unfortunately, this means once again that we need to bring other political wills into play in addition to our own.
The damage that illegal fishing causes, not only to biological resources, but also to legal fishermen, has been considerable every day for years. Currently a large proportion of the sector is in a state of revolt in response to another massive drop in profitability, one of the most serious causes of which is of course the rise in diesel prices. There are, however, other factors that are adding to the losses, and among these the mass entry of imports at low prices and of dubious origin across our borders is, under these circumstances, especially scandalous.
By way of example: in the last five months of this year alone, in Spain the price of diesel has risen by 38%, while the price of swordfish, which is an imported species par excellence, has dropped by 40%. There is no business in any sector that can survive this type of economic context, but nevertheless it is a proven fact that, when there has been the political will to monitor imports closely, as has occurred in the past - and I can bear witness to this - the prices paid to Community producers have immediately recovered.
Commissioner, I therefore ask you and the Member States to be firm in implementing this regulation with the utmost possible urgency.
(EL) Madam President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur and congratulate her on her first-rate work in this report.
As the European Union, we must finally realise that the more we allow this uncontrolled situation to develop, the more we are mortgaging the future of marine fishing and the global marine ecosystem. The EU should move forward immediately, acting not only as a union of regulations that are bureaucratic, complex and often not even implemented by its Member States, but should take a global initiative without being afraid of the major interests at stake or succumbing to international or other pressures. Thus the entire global community involved in fishing will be able to understand, accept and finally agree on the minimisation of illegal and unreported fishing. A prerequisite for such an initiative will, of course, be a globally accepted agreement on the maintenance of fisheries. I too should like to express my concern along with all my fellow MEPs on the major crisis being experienced by European fishermen. Commissioner, we must immediately examine these issues and deal with the problems.
(PL) Madam President, the Council regulation is an interesting example of preventive legislation, of a regulation directed against illegal catches, a practice that threatens the maintenance of a sustainable level of fish stocks. The clarity of the proposed solutions is the main reason why this particular document has a chance of being effective - a precise definition of the legislator's intentions.
The rapporteur has excellently grasped the specific nature of the regulation, providing unusually helpful interpretations that simply make it easier to decipher the most important provisions. Governments of countries of the southern and eastern Baltic have responded extensively to this important legal initiative. In expert circles, though, arguments about the criteria the Council has suggested for punishing fishermen who take illegal catches are still continuing.
The question arises once more: does the idea of seeking a guarantee of effective punishment through its far-reaching formalisation take account of the differentiation in the catch potential of the European seas? Should subsequent legislation not bear in mind the possibility of making the penalty level dependent on the fish stocks and binding catch quotas for species caught? I believe that the recently declared modified ICS evaluation in respect of the Baltic ecosystem constitutes an announcement of a thaw in fisheries policy, in the process of adjustment of the revolutionary actions of the European Union aimed at protecting stocks.
The European Parliament Committee on Fisheries had the foresight to complete a special amendment document that treats the first year of application of the regulation as a transition period, a period of adaptation, enabling Member States to take the necessary steps to come into line.
Madam President, the world's fisheries are in crisis. The EU's fisheries are in crisis, compounded by a 30% increase in marine fuel prices in recent months. The fishermen are on our streets in Brussels and in our Member States. Your response, Commissioner, is urgently awaited. Moving now from unsustainable economic pressure to unsustainable environmental pressure, experts report that 75% of fisheries are significantly depleted and over-exploited. Illegal unreported unregulated fishing is a global problem that compounds the present fisheries crisis.
According to the FAO, overall IUU fishing accounts for up to 30% of total captures of some important fisheries, and catches of particular species could be up to three times the permitted amount. IUU fishing undermines sustainable fisheries, harms and destroys marine habitats and threatens the livelihood of responsible fishermen and communities depending on fishing. Illegal fishing also jeopardises food security, particularly for those heavily dependent on fish as a source of animal protein.
By-catch, due mainly to large-scale industrial bottom-trawling, often carried out unregulated, illegally and unreported by distant fishing fleets, has devastating effects on local fishermen and fish stocks. Over one third of the world's catch is simply discarded due to inappropriate fish sizes or simply due to unintended catch. Misguided EU fishery regulations have encouraged completely unsustainable practices, such as discarding on a massive scale, as it is - perversely - illegal to land by-catches, the examination of which would be invaluable to the scientists.
The extreme vulnerability of most deep sea fish stocks to rapid depletion means that this fishery may no longer exist by the time regulations are implemented. I would like to ask the Commissioner whether he has looked at the possibilities for satellite tracking of vessels, electronic documentation systems for catches and on-board CCTV as possible measures to combat illegal fishing, as happens in other jurisdictions.
Proper implementation of this regulation will require a high degree of integration at Community level of the services responsible for inspection and control. It will also require fishermen and other stakeholders to take responsibility and ownership of the policy.
(IT) Madam President, ladies and gentlemen, the European Union has a duty and responsibility to play a significant role in combating illegal, unreported and unregulated fishing and it is doing so with a package of enforcement initiatives, strengthening controls, inspections and sanctions.
The most ambitious objective, however, is preventive in nature: enabling and guaranteeing the traceability of products from catch to final destination. This is because, while the damage caused by such illegal activities in economic terms and in terms of protecting the marine environment is serious, the objectives to be achieved for consumer protection with a high-quality product and to safeguard fishermen's occupations are no less important. These occupations are more than ever at risk because of many factors, some of which are economic, but some of which are structural.
It is these important social objectives that guide the European Union in preventing, discouraging and eliminating illegal fishing, which is the subject of this regulation, and which reinforce its commitment to ensure compliance with the provisions of the common fisheries policy in Community waters.
The unanimous vote in favour of the Aubert report in committee is an important signal of the will to put the proposed measures into practice.
(BG) Mme President, Members of the European Parliament, This report touches upon very important issues related to the protection of seas and the measures to combat illegal fishing.
The need for change of the existing legal framework results from the increasing scope of this phenomenon which threatens ecosystems and fisheries in the Community. The rapporteur notes also the essential fact that Member States fail to follow the common fishing policy.
Existing sanctions vary from one Member State to another, which discriminates some fishermen in the European Union. Therefore it is very important to improve the cooperation, coordination, and exchange of good practices among the European countries so that to prevent and deter illegal and unreported fishing.
The establishment of a control system geared to the needs of the fishing sector is a substantial step forward. As well as damage to the environment, illegal fishing causes economic and social consequences that make legal fisheries suffer losses in the amount of billions of Euro.
The ban on the importation of fish products of illegal, unreported and unregulated fishing into the European Union, too, can affect the profits from illegal fishing. The control policy and the serious sanctions for violations provide grounds for better management of fish resources.
Fishermen protest in Bulgaria, too, as they go through many difficulties. Therefore we need to make responsible decisions on the future of the sector. I support the report of Mme Aubert.
Madam President, I should like to thank Mrs Aubert for this report.
The one issue that needs to be stressed is the consumers' lack of awareness of the problem of unregulated, unreported and illegal fishing and that is something we need to speak more about.
As others have said, the legal fishing sector is under severe threat and the impact of this illegal, unreported and unregulated fishing is just part of the problem. Fuel costs are a major issue for them and we need some response from the Commission to the crisis which has seen fishermen give away fish in Member States and take to the streets in protest. Perhaps part of the problem we have with the illegal side of the fishing is over-regulation on the legal sector - but perhaps that is a debate for another issue.
Yes, we need a global agreement on this, but we need to start at home and whatever we do, rather than just layer on bureaucracy, which we are very often accused of in this place, we need to make sure that the regulations we put in place are effective and tackle the problem at source, so that we do not destroy both the economics and the environment.
(PT) Madam President, we do indeed have here an excellent report - congratulations to our rapporteur. The proposal, as has already been said by the Commission, is a good proposal, yet I should like to emphasise the message we were given by the draftsmen of the opinion of the Committee on International Trade, Daniel Varela Suanzes-Carpegna, namely that this is exactly the kind of instrument that can effectively respond to a crisis such as the one we are experiencing in the fisheries sector today.
It is precisely because sustainability rules are not respected in fisheries that fishermen are faced with this crisis, and this is the fundamental lesson that I hope we will all be able to draw from this. The problem is that the clock is ticking and time does not stand still for our legislative process, and from this point of view, Commissioner, measures must be taken with the utmost urgency, as has already been said here, because otherwise we shall miss the boat in terms of responding to our challenges.
Madam President, if five minutes of the catch-the-eye are not taken up, even people who have contributed to the debate can put a question to the Commissioner. I have done this several times since the catch-the-eye procedure came in. Therefore, with your permission, I should like to put a specific question to the Commissioner.
I have been told that I am only allowed to take two speakers. I am willing to give you the floor.
Madam President, I do not want preferential treatment but there are facilities for five minutes of catch-the-eye.
Could Commissioner Borg comment on the application of subsidies on marine fuels in some Member States and not others and, indeed, on an even-handed approach to subsidies? How can this be squared under the common fisheries policy - with an emphasis on common - and does it square with the competition policy rules? We have to help the fishing community who, at the moment, are in a severe economic crisis, particularly with the 30% increase in marine fuel prices. Could you be sure to respond specifically to this, as requested by several speakers, in your reply?
Member of the Commission. - Madam President, first of all, the level of the debate on this important subject demonstrates that we share a strong commitment to address the issue of IUU in an effective and comprehensive manner. The truth of the matter is not only that IUU is an activity that threatens the sustainability of fish stocks, but it is also an activity that threatens the future of honest fishermen within and outside the European Union.
In order for us to be successful in our efforts, we must ensure three crucial principles. The first is that the scope of the proposal remains comprehensive. Secondly, the certification scheme put in place must be effective yet ensure that there are no unnecessary burdens imposed as a result. And the sanctions scheme we proposed must be such that these can serve as effective punitive measures and, therefore, be dissuasive by their very nature.
With regard to these three principles, I have heard confirmation that you have managed to sort out various issues with Member States concerning the scope, the certification scheme and the sanctions. You have done so without diluting or diminishing the effectiveness of the proposal. Specifically on the sanctions, let me say that one of the major problems with control is the fact that the range of sanctions applied by Member States is so diverse that it is the sector itself which has consistently and constantly called for a level playing field in this area. It is for this reason that, at the very least, we have proposed levels which should be applied in a proportionate and in an effective manner.
On the wider issue regarding the reform of the common fisheries policy, I can confirm that we have started reflecting on this and will be having an orientation debate in Council in the coming months. In fact the idea is to have an informal ministerial meeting in September. We are also dealing with over-regulation, with a view to simplifying the regulatory regime that is in place.
Let me also say that I cannot agree more with the comment made by Mrs Aubert that the fight against IUU, if effective, will help fishermen to better face up to the problems and the difficulties they are now facing, and this point was made by certain other Members who intervened. I also, however, agree that it is not sufficient.
On the issue of developing countries, we are committed to addressing this issue effectively, as I said in my opening remarks. Taking measures to assist developing countries is key if we are to solve the problem and not simply to displace it.
As regards control issues, let me assure the rapporteur that the Commission is coming up with a strong proposal during the third quarter of this year which will also be merged, or harmonised, with the IUU proposal that we have before us. In that way, both will be convergent and attain the same results.
As regards the fuel crisis, we already have the possibility of medium- to long-term measures that are in place, and this would be in combination with the restructuring of the sector. We will be looking at the market measures in place - this point was raised by some Members who intervened - which work in such a way that increased costs are borne by the fishermen and are not passed on to the consumer, as happens in other sectors. We therefore need to look into this in order to find out why.
There are systems in place which bring about a situation whereby it is the fisherman who ends up suffering, who ends up having to bear the increased costs himself, rather than those being passed on to the consumers.
We also offer fishermen some possibilities for providing immediate assistance, if this is linked to restructuring in the form of rescue and restructuring aid. However, I need to say here that I am also looking at this and am discussing it with my colleagues, with a view to trying to identify other ways and means whereby we can help fishermen face up to this new reality in the very short term. But I need to underline that we can only do this if there is a firm and a fixed-term commitment to restructuring, because the problem is also that of over-capacity. Therefore, unless we tackle the problem of over-capacity, we will have a recurring problem for as long as fuel prices remain as they are, or - worse still - if they continue rising, as the indications suggest.
This is what we have done with France, where agreement was reached between the Commission and France on a package of measures which are intended to help the French fisheries sector to restructure. I have to admit that this was not enough and did not satisfy the French fishermen.
I need to underline that, for the Commission to respond, we also need the cooperation and active engagement of Member States. We cannot act on our own. In this regard I understand that this crisis will be raised and discussed at the forthcoming June Council, and I personally welcome it.
On the question raised at the very end by Mrs Doyle concerning the application of subsidies by some Member States and not others, the information that the Commission has is that these subsidies that have been granted by different Member States either fall within the parameters of the de minimis (and any Member State can grant subsidies as long as they fall within the threshold of de minimis) or are under restructuring programmes to which I made reference before. There is the communication with regard to rescue and restructuring aid and, if agreement is reached - if the Commission gives the green light to a restructuring programme - then there are certain possibilities with regard to subsidies, with regard to state assistance, which would not otherwise be possible.
Where we have had information with regard to other subsidies which are not covered either by de minimis or under restructuring programmes, we are investigating them. There has just been, for example, a notification to France that the amount which was paid in the form of an insurance scheme has to be re-collected. So we do take action in order to see to it that the European rules with regard to competition are properly observed. However, I would end by saying that the immediate crisis is such that we need to address it very carefully in order to find ways and means whereby we try to find solutions of an immediate nature but which would also have the conditionality that there is a firm commitment within the short term for the fisheries sector to restructure in order to bring about capacity levels to match what can sustainably be fished out of the seas.
Madam President, I would first of all like to thank the Commissioner and everyone who took part in this debate. Obviously we have also covered the background to the serious crisis currently affecting the sector. I should like to thank the Commissioner for trying to give precise answers to the questions raised on this subject, even though it is clearly difficult to go into detail in some areas. In any case, it is unfortunate that the European Union - or Brussels - should be systematically blamed for everything. I actually believe that this would be a good opportunity to show that the European Union - Brussels - is not part of the problem, but part of the solution. Admittedly, when we see the resentment that exists towards the European Union, we realise to what extent Member States and a number of industry members have shirked their responsibilities over the years, prioritising short-term interests, thinking that they can profit from these for a while, but refusing to see that, by doing so, they led an entire sector to the brink of disaster.
This is where we are now. How can we find instant solutions to a situation that has dragged on for years? It is not easy. You have made a few suggestions. However, we will not succeed if we do not take strict and drastic measures, if we do not employ all of the necessary means, because these texts will not be enforced without financial and human resources, adopting much more dissuasive sanctions than those that currently exist with regard to illegal fishing. This at least will not be too hard, considering the low number of fines recently imposed.
We also need to provide much more encouragement and reward for intelligent and sustainable behaviour and practices. Often, those fishermen and fishing enterprises who are adopting practices that are both extremely compliant and innovative in terms of sustainable fisheries management feel that they go unrecognised and unrewarded. I also believe that, both in terms of the fight against illegal fishing and other areas that have been covered, such as waste or resource management and quotas, we also need to come up with a much more rewarding strategy, one that is forward-looking and a step in the right direction, which does not currently seem to me to be the case.
To conclude, I believe that this report is a chance for us to raise all of these issues. Clearly, having this discussion alone will not solve the problems. I imagine that this discussion will continue in the next report, although it is about time that we had a broad consultation and ended the top-down negotiations between the Commission, governments and industry representatives and had a much wider, more horizontal, cross-disciplinary consultation. This would provide us with answers and the European Union and Parliament would again be allowed to fulfil their role and embrace their duty to find solutions for this sector in crisis.
The debate is closed.
The vote will take place on Thursday, 5 June 2008.
Written statements (Rule 142)
The European Parliament has delivered a further blow to illegal, unreported and unregulated fishing, which is a real international problem.
The adopted measures effectively complement the existing mechanism. I am specifically referring to the introduction of a scheme of port state control for vessels entering the port, where a catch certificate would be issued, and the ban on the entry of IUU vessels. I also welcome the ban on the importation of IUU fish and the publication of a list of vessels involved in IUU fishing.
The added value of these new European rules also stems from the development of a Community alert system when there is a suspicion that IUU fishing has been detected. The system of sanctions has also been strengthened, including the ban on access to public aid or subsidies by IUU vessels and the repayment of public aid or subsidies received, where necessary.
More importantly, I successfully lobbied the European Parliament to focus on outermost regions in the fight against illegal fishing, due to the exceptional fragility of their ecosystems. This sends out a strong signal to unscrupulous fleets, which will help clamp down on the unfair competition which is slowly but surely putting our fishermen out of business.